Case 17-17134-amc        Doc 52   Filed 04/21/20 Entered 04/21/20 23:40:29          Desc Main
                                  Document     Page 1 of 1




                                             Certificate Number: 03088-PAE-DE-034369507
                                             Bankruptcy Case Number: 17-17134


                                                           03088-PAE-DE-034369507




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on April 21, 2020, at 10:38 o'clock PM CDT, robert J scrivani III
completed a course on personal financial management given by internet by Debt
Education and Certification Foundation, a provider approved pursuant to 11
U.S.C. 111 to provide an instructional course concerning personal financial
management in the Eastern District of Pennsylvania.




Date:   April 21, 2020                       By:      /s/Doug Tonne


                                             Name: Doug Tonne


                                             Title:   Counselor
